Name: Council Regulation (EEC) No 2458/81 of 27 July 1981 on the application of Decision No 3/81 of the EEC - Sweden Joint Committee adding to and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: chemistry;  executive power and public service;  international affairs;  Europe;  international trade
 Date Published: nan

 No L 247 / 44 Official Journal of the European Communities 31 . 8 . 81 COUNCIL REGULATION (EEC ) No 2458 / 81 of 27 July 1981 , on the application of Decision No 3 / 81 of the EEC  Sweden Joint Committee adding to and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European.  Economic Community , and in particular Article 113 thereof , Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Kingdom of Sweden ( a ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning ; the definition of the concept of 'originating products' and : methods of administrative cooperation , which forms an- : integral part of the above Agreement , the Joint . Committee has adopted Decision No 3 / 81 adding to and 5 amending Lists A and B annexed to that Protocol ; Decision No 3 / 81 of the EEC  Sweden Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of . the European Communities : This Regulation shall be- binding in its entirety and directly _ applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER _ (&gt;) OJ No L 300 , 31 . 12 . 1972 , p . 97 .